By the Court:
The power to set aside a judgment, .for manifest irregularity in entering it, is exercised by all courts of justice. And this power is exercised, not merely at the term in which this judgment is. rendered, but at a subsequent term. To alter or amend a judgment, otherwise regularly entered, is a very different thing from. *12setting it totally aside for irregularity. The majority of the court entertain no doubt, that the city court might, in a proper case, set aside a judgment entered at a previous term. Whether they erred in the particular case before them can not be ascertained. As they acted upon matter in pais and not upon matter of record, and no bill of exceptions was taken, we can not go further than to decide upon the general power. We see no cause for reversing the judgment, and it must be affirmed.
Judge Burnet dissented.